Citation Nr: 1712635	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  13-06 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for right knee arthritis with limitation of flexion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO granted service connection for right knee arthritis and assigned a noncompensable rating for limitation of flexion.  Additionally, the RO assigned a 10 percent initial rating for limitation of extension, and continued a 10 percent rating for a right knee medial meniscus tear with instability. 

In a December 2011 notice of disagreement, the Veteran disagreed with the noncompensable evaluation for his right knee arthritis with limitation of flexion.

This appeal was remanded by the Board in March 2015 for further development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court of Appeals for Veterans Claims has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board has reviewed the April 2015 VA examination report; while there are findings regarding pain on weightbearing and motion, it does not appear that the examiner tested the Veteran for pain in active and passive motion, in weightbearing and non-weightbearing, and range of motion testing in the opposite undamaged joint (or a finding that testing in the opposite undamaged joint is not possible).  

Consequently, the Board finds the April 2015 VA examination to be inadequate.  A remand is necessary in order to obtain a new VA medical examination to evaluate the Veteran's right knee disability.  See 38 C.F.R. § 4.59 (2016); Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Milwaukee, Wisconsin, since April 2015, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The full range of motion testing must be performed.  The right knee should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his right knee disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




___________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


